Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (hereafter Lin)(US PgPub 2017/0109992).
Regarding claim 1, Lin discloses a method (Figures 1-2), comprising: receiving, by network equipment comprising a processor, respective sensor data from second bicycles in a defined area surrounding a first bicycle in motion (Figure 2, Element 220 and Paragraphs 0008, 0010, 0011 and 0034 where sensors on the safety belt sense the kinematic status of a user riding a bicycle in proximity to a second user riding a bicycle); determining, by the network equipment, a threat to the first bicycle based on first sensor data from a second bicycle of the second bicycles within the defined area (Figure 2, Element 220 and Paragraphs 0034-0035 where the status detection module determines a threat assessment based on received sensor data); and transmitting, by the network equipment, an alert of the threat to a user equipment associated with the first bicycle (Figure 2, Element 228 and Paragraphs 0036-0038 and 0053 where the wireless communication module transmits threat alerts to other bicycles in proximity).
Regarding claim 2, Lin discloses determining, by the network equipment, a size of the defined area based on a speed of the motion of the first bicycle (Paragraphs 0008 and 0011 where the communication range of the wireless communication module is set based on speed and relative distance between the bicycles).
Regarding claim 3, Lin discloses wherein the size of the defined area increases as the speed of the motion of the first bicycle increases (Paragraphs 0008 and 0011 where the communication range of the wireless communication module is set based on speed and relative distance between the bicycles).
Regarding claim 4, Lin discloses wherein determining the threat to the first bicycle based on the first sensor data comprises determining a level of acceleration of the second bicycle indicated in the first sensor data that is indicative of the threat (Paragraphs 0034, 0037 and 0053 where threat alerts are triggered when acceleration levels reach a threshold value).
Regarding claim 5, Lin discloses wherein determining the threat to the first bicycle based on the first sensor data comprises determining a level of braking of the second bicycle indicated in the first sensor data that is indicative of the threat (Paragraphs 0034, 0037, 0043 and 0053 where threat alerts are triggered when changes in acceleration/deceleration levels reach a threshold value).
Regarding claim 6, Lin discloses wherein determining the threat to the first bicycle based on the first sensor data comprises determining a sideways motion of the second bicycle indicated in the first sensor data that is indicative of the threat (Paragraphs 0033, 0037, 0045 and 0051 where measurements from gyroscope 206 are used to determine threat alerts).
Apparatus claims 8-13 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-6.  Therefore apparatus claims 8-13 correspond to method claims 1-6 and are rejected for the same reasons of anticipation as used above.
Regarding claims 15-20, see rejections for claims 1-6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and in view of Farb (US PgPub 2015/0228066).
Regarding claim 7, Lin discloses a display (Paragraph 0009) but fails to discloses wherein the first sensor data comprises image data of the threat and the alert comprises a graphical display of the image data.  In the same field of endeavor, Farb discloses a rear encroaching vehicle monitoring and alert system where a bicycle includes a camera and visual display for displaying alert/threat data (Figure 2, Element 140, Figure 7 and Paragraphs 0144-0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the visual threat alerts obtained from a bicycle camera of Farb to the bicycle system of Lin, thereby providing users with visual threat alerts, motivation being to provide riders with visual threat assessments in addition to audible and/or haptic alerts which increases system safety.
Regarding claim 14, see rejection for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687